Appeal, insofar as it is taken from that part of the Appellate Division order which granted renewal and, upon renewal, *801denied the motion to enlarge the record on appeal, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Smith taking no part.